Citation Nr: 9915869	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-06 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel  



INTRODUCTION

The veteran had active military service from December 1978 to 
February 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a February 1998 rating 
decision, in which the RO denied the appellant's claim of 
service connection for a low back disorder.  The veteran 
filed an NOD in March 1998, and an SOC was issued by the RO 
in April 1998.  In May 1998, the veteran filed a substantive 
appeal.  In January 1999, the veteran testified before a 
hearing officer at the VARO in Winston-Salem.  A supplemental 
statement of the case was issued the following month.  In 
April 1999, the appellant testified before the undersigned 
member of the Board during a Video Conference hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2. The veteran was medically discharged from active service 
for a possible herniated nucleus pulposus (HNP), after 
complaining of low back pain.  He signed a report in 
service which indicated that his disorder had pre-existed 
service by approximately six years, and a Medical Board 
concluded the disorder had existed prior to service (EPTS) 
and had not been aggravated during service.

3. The service records contain no contemporaneous clinical 
evidence or recorded history to support the finding of 
EPTS by the Medical Board.

4. The veteran's first documented post-service complaint of 
back pain was in October 1984, five years following his 
separation from service.  

5. Magnetic resonance imaging (MRI), conducted in December 
1991, revealed very mild central left-sided disc 
protrusion, which was not thought to be clinically 
significant.  

6. An October 1993 computed tomography (CT) scan revealed 
mild disc protrusion at L4-5 and L5-S1, with no nerve root 
involvement.  

7. A November 1993 treatment record from the HYGEIA Family 
Practice of Medicine noted that the veteran's most severe 
problem was spinal arthritis in the cervical and lumbar 
regions.  

8. Magnetic resonance imaging, in July 1998, revealed large 
disc herniations at C4-5 and C5-6, with moderate to severe 
central canal narrowing.  

9. There is no medical opinion of record which relates the 
veteran's current complaints of low back pain to active 
service.  

10. The appellant's contention that any current low back 
disorder had its onset in service is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
entrance medical examination conducted in July 1978.  In the 
Report of Medical History, he reported no recurrent back pain 
or other joint abnormality.  In the Report of Medical 
Examination, upon clinical evaluation, the veteran's spine 
and musculoskeletal system were reported normal, and he was 
found qualified for active service.  

While in service, the veteran sought treatment for back pain.  
A January 1979 treatment record noted that he had suffered a 
strained muscle in his back while assigned to KP (kitchen 
police) duty.  The treatment plan called for use of Tylenol 
and Parafon Forte.  A clinical note on the following day, 
reported at Reynolds Army Hospital, Fort Sill, OK, indicated 
a complaint of pain in the low back, radiating to the legs.  
History was reported to the effect that the veteran had 
sustained a previous back injury, prior to service.  The 
diagnosis was of possible herniated disc.  It was recommended 
that the patient be evaluated by a medical board for this 
disorder, for which the approximate date of origin was 1973.

That same month, a report of Medical Board Proceedings 
reflected that the veteran suffered from a possible herniated 
disc, which was noted as not having been incurred in the line 
of duty or aggravated by service, but as having existed prior 
to service (EPTS).  The veteran signed a Disposition Form, DA 
Form 2496, on which it was noted that his disorder had been 
known to him for approximately six years prior to his 
enlistment in the Army.  He was subsequently medically 
separated from the military in February 1979, with a total of 
two months and two days of active service.  

Thereafter, in November 1997, the veteran submitted a VA Form 
21-526 (Veteran's Application for Compensation or Pension) to 
the RO, in which he sought service connection for a low back 
disorder and an arthritic condition, both associated with 
spinal disc disease.  In support of his claim, the appellant 
submitted medical records from doctors (James Carroll, M.D., 
Duff Rardin, M.D., and J.M. Dement, M.D.), who had treated 
him for his back disorder.  Medical records were also 
submitted from a number of treatment facilities (Blue Ridge 
Bone & Joint Clinic, Asheville Rehabilitation Center, 
Memorial Mission Medical Center, HYGEIA Practice of Family 
Medicine, St. Joseph's Hospital, Buncombe County Health 
Department, and the VA Medical Center (VAMC) in Asheville, 
NC).  The records were dated from October 1984 to September 
1997.  They reflected findings and treatment of low back 
pain.  

In particular, an October 1984 VAMC Asheville radiographic 
report reflected a normal lumbosacral spine.  In October 
1991, the veteran was seen at the Buncombe County Health 
Department, and a history of a herniated disc in 1979 was 
noted.  In November 1991, he returned for additional 
treatment, and a history of a herniated disc in 1974 was 
noted.  In December 1991, he was seen by Dr. Dement, who 
reported that an MRI scan revealed very mild central left 
sided disc protrusion, which he did not think was clinically 
significant.  In January 1992, Dr. Dement noted a clinical 
assessment of myofascial low back pain with no evidence of 
HNP.

In August 1993, a treatment record from the HYGEIA Family 
Practice of Medicine noted arthritis of the back.  In October 
1993, a Memorial Mission Hospital CT scan revealed mild, and 
very mild, central disc protrusion at L4-5 and L5-S1, 
respectively, with no focal nerve root impingement seen.  
Also in October 1993, a treatment record, from Blue Ridge 
Bone and Joint Clinic, reported facet arthritis at L4-5 and 
L5-S1.  In addition, a November 1993 HYGEIA Family Practice 
of Medicine record noted that the veteran's most severe 
problem was spinal arthritis in the cervical and lumbar spine 
areas.  In August 1995, a progress note from Blue Ridge Bone 
and Joint Clinic revealed a diagnosis of chronic low back 
pain, with the treating physician noting that there was 
little evidence of significant musculoskeletal findings.  In 
September 1997, a statement from Dr. Carroll noted that the 
veteran suffered from severe chronic low back pain.  

Thereafter, in January 1998, the RO received VAMC Asheville 
treatment records, dated from October 1984 to July 1990.  
These records essentially noted findings and treatment of 
venereal warts, and a circumcision procedure.  An October 
1984 treatment record reflected that the veteran had sought 
treatment complaining of low back pain with swelling.  He 
gave a history of prior HNP.  On clinical examination, 
sebaceous nodules were present.  An associated radiographic 
report indicated a normal lumbosacral spine.   

In a February 1998 rating action, the RO denied the veteran's 
claim of service connection for a low back disorder.  In its 
decision, the RO noted that the appellant's back pain had 
been determined to have existed prior to service, and that 
there was no showing that his back disorder had worsened as a 
result of service.  In his NOD, filed the following month, 
the appellant denied having ever suffered from a back injury 
prior to service.  

In January 1999, the appellant testified before a hearing 
officer at the VARO in Winston-Salem.  Under questioning, the 
appellant noted having incurred a back injury while in 
service, and reported that his back had remained painful 
since his injury, leaving him totally incapacitated on most 
occasions.  The appellant also testified that, following 
service, he had self-treated his back problem with over-the-
counter medication, until the pain became so severe that he 
sought medical attention.  He also stated that, prior to his 
medical discharge, he had not been aware that he was signing 
documents acknowledging that he had suffered from a 
preexisting back problem, and would not have done so if he 
had known otherwise.  

In February 1999, the RO received medical statements from 
physicians at the VAMC in Durham, NC.  In particular, a 
statement, dated in January 1999, noted that the appellant 
had been seen by a Dr. Stein in the previous September after 
falling from a moped.  Dr. Stein had reviewed a July 1998 MRI 
study and found large disc herniations at C4-5 and C5-6, with 
moderate to severe central canal narrowing, with cord 
compression.  The statement also noted that the appellant had 
undergone a cervical laminectomy and was also being treated 
for squamous cell cancer of the throat.  

In March 1999, the veteran submitted a statement to the RO in 
which he again noted previously made contentions, and also 
reported that he had not sought treatment for his back pain 
prior to 1984 because he had not been in a financial position 
to do so.  

In April 1999, the veteran testified before the undersigned 
Member of the Board during a Video Conference hearing.  He 
noted that he had injured his back while on KP or mess hall 
duty, when he had attempted to lift a large trash can full of 
food scraps.  He said he had experienced severe problems with 
his back the next morning, received treatment later that day, 
and was subsequently assigned a permanent profile for 
limitation of duty.  Following service, he became employed as 
a cook, but lost so much time from work, because of his back 
problem, that he was eventually fired.  He noted that he was 
subsequently let go from other jobs for the same reason.  In 
addition, the appellant reported that he had not known what 
the acronym "EPTS" stood for when he signed various forms 
in service, and did not find out until he later sought 
treatment for back pain and was told he did not qualify 
because he was not service connected.  

II.  Analysis

The Board's threshold question must be whether the appellant 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The Board will first address the indication, in the service 
medical records, that the veteran had a low back disorder 
prior to entering active duty.  Under the law, any signed 
statement of a veteran relating to the origin or incurrence 
of any disease or injury made in service, if against his or 
her own interest, is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  See 38 C.F.R. 
§ 3.304(b)(3) (1998).  

Here, we note the military records stating that the veteran 
had experienced back pain and/or a back injury up to six 
years before entering active military service.  Although the 
veteran signed the Disposition Form recounting that history, 
as well as the Medical Board Proceedings report concluding 
that the diagnosed problem, a possible herniated disc, was of 
EPTS origin, there is no other support in the service records 
for that conclusion.  As the Court of Appeals for Veterans 
Claims has held, a veteran is presumed to have been sound 
upon entry into service, unless there is "contemporaneous 
clinical evidence or recorded history" to the contrary in 
the record.  "A bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 345, 347 (1998). 

Moreover, the veteran has testified before the undersigned, 
under oath, that he had no pre-service back trouble, and that 
he did not understand the meaning or significance of the term 
"EPTS" when he signed the papers recommending his 
separation from service.  Under these circumstances, and with 
consideration of the regulation cited above, we find the 
veteran's testimony is credible and is sufficient to rebut 
the evidence of pre-service incurrence of a back disorder.  
In reaching this conclusion, we note that there is no medical 
evidence that the appellant suffered from a back disorder 
prior to service.  While a treatment record in November 1991 
did note history of a herniated disc in 1974, the remaining 
evidence reflects the veteran's account that he first 
incurred a back injury during service.  Therefore, given the 
lack of any other supporting evidence of pre-service history 
of a back disorder, the Board is inclined to find that the 
veteran's signing of documents while in service attesting 
that he had a back disorder which existed prior to service is 
of no force and effect as to this claim, and the remaining 
evidence will be considered as though such statements were 
not of record.  38 C.F.R. § 3.304(b)(3).  

In reviewing the remaining evidence of record, we are 
cognizant that the injury to the veteran's back in service 
was noted as a strained back muscle.  An associated 
radiographic study of his spine at that time was negative.  
Upon medical discharge from service, the diagnosis was 
possible HNP.  However, the record contains no medical 
evidence confirming that there was an HNP in service, or for 
years thereafter.

The veteran's first documented complaint of low back pain, 
post-service, was in October 1984.  A radiographic study of 
his spine at that time was negative, and there is no evidence 
of additional treatment during this period.  Thereafter, 
beginning in October 1991, he began seeking treatment for low 
back pain.  Findings on MRI and CT scans reflected mild disc 
protrusion at the L4-5 and L5-S1 levels, with no nerve root 
impingement.  These findings were reported as being not 
clinically significant.  An August 1995 report, from the Blue 
Ridge Bone and Joint Center, reflected a lack of evidence of 
significant musculoskeletal findings.  The diagnosis was 
chronic low back pain, with the treating physician stating 
that the appellant was stout and obese, and did not have 
objective tests compatible with significant musculoskeletal 
pathology.  

The Board is cognizant that the appellant has been diagnosed 
with facet arthritis in the L4-5 and L5-S1 region of his 
spine.  Furthermore, a statement from Dr. Carroll, dated in 
September 1997, notes that the appellant suffers from severe 
chronic low back pain, which is severe enough to be 
completely disabling.  However, we note that the appellant's 
service medical records do not reflect findings of arthritis 
of the spine, and there is no medical opinion in the evidence 
of record linking the present spinal arthritis to active 
service.  In addition, Dr. Carroll did not address whether 
the cause of the veteran's severe back pain is due to his 
arthritis, or to some other back-related disorder.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).

In this instance, the veteran was medically separated from 
active service due to a back disorder, believed at that time 
(but not confirmed) to be a herniated disc, but otherwise 
noted to be a muscular strain.  The current objective medical 
evidence is somewhat equivocal as to whether there is now a 
disc herniation in the low back (if there is, the most recent 
findings indicate mild herniation with no focal nerve root 
impingement), and there are other diagnoses such as 
myofascial low back pain and arthritis.  We also note medical 
evidence of severe disability of the cervical spine, for 
which the veteran has undergone surgery.  None of that 
evidence, however, supports the appellant's assertion that 
his back pain at this time is related to the back pain he 
suffered in service over 20 years ago.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  In this instance, the appellant was 
first examined for complaints of back pain five years 
following his separation from service, and there was no 
evidence of treatment during that intervening period.  The 
veteran did not subsequently seek treatment for back pain 
until 1991, and no medical opinion of record has linked his 
current complaints of pain to active service.  

The Board therefore concludes that, given the fact that the 
veteran was not treated on a continuous basis for a back 
disorder until 1991, there is a lack of objective medical 
findings of a chronic back disorder other than that related 
to the current arthritis of the lumbosacral spine.  In 
addition, in view of the lack of a medical opinion of record 
which relates the veteran's current complaints of back pain 
to service, he has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
a low back disorder, under the applicable law as interpreted 
in the Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra.

The appellant has been very specific in asserting that his 
low back disorder was incurred while in active military 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from a service-related low back disorder, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
appellant's low back disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, as noted above, the appellant does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

We acknowledge that the veteran has testified, to account for 
the lack of medical evidence of continuity of his back 
complaints in the immediate post-service years, that he could 
not afford to seek medical care at that time.  However, the 
fact remains that his in-service problem was a complaint of 
low back pain, which was diagnosed as a strained muscle or 
possible herniated nucleus pulposus.  The latter disorder, 
HNP, was not confirmed by any medical testing at that time.  
Thus, medical evidence would be required in the present claim 
to provide a nexus between service and the present low back 
disorder; such evidence is lacking.

Under the law, the appellant is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a low back disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
is service-connected.  Such evidence would need to show, 
through competent medical evidence, that a current disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the appellant further in the development of it, and 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a low back disorder must be denied.  See Epps 
v. Gober, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

